                      Case 19-30495 Document 47 Filed in TXSB on 02/06/19 Page 1 of 7



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION                                                               ENTERED
                                                                                                                           02/06/2019
                                                                             §
            In re:                                                           §   Chapter 11
                                                                             §
            BURKHALTER RIGGING, INC., et al.,1                               §   Case No. 19-30495 (MI)
                                                                             §
                                      Debtors.                               §   (Jointly Administered)
                                                                             §   Re: Docket No. 7

                     ORDER (I) AUTHORIZING CONSOLIDATED CREDITORS LISTS,
              (II) AUTHORIZING REDACTION OF CERTAIN PERSONAL IDENTIFICATION
                     INFORMATION, (III) APPROVING THE FORM AND MANNER OF
                        NOTIFYING CREDITORS OF THE COMMENCEMENT OF
                         THE CHAPTER 11 CASES AND OTHER INFORMATION

                     Upon the motion (the “Motion”)2 of the above-captioned debtors-and-debtors in possession

        (collectively, the “Debtors”) for entry of an order (this “Order”), (a) authorizing the Debtors to file

        a consolidated creditor matrix and list of the 20 largest general unsecured creditors, (b) authorizing

        the Debtors to redact certain personal identification information for individual creditors, and

        (d) approving the form and manner of notice of commencement of these chapter 11 cases and the

        scheduling of the meeting of creditors under section 341 of the Bankruptcy Code, all as more fully

        set forth in the Motion; and upon the First Day Declaration; and this Court having jurisdiction over

        this matter pursuant to 28 U.S.C. § 1334; and that this Court may enter a final order consistent

        with Article III of the United States Constitution; and this Court having found that venue of this

        proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

        this Court having found that the relief requested in the Motion is in the best interests of the Debtors’



        1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
              number, include: Burkhalter Rigging, Inc. (8314); Burkhalter Specialized Transport, LLC (1511); Burkhalter
              Transport, Inc. (2096). The address for all of the Debtors is 16525 FM 521 Rosharon, TX 77583.
        2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the motion.



4830-7293-5303.2
                    Case 19-30495 Document 47 Filed in TXSB on 02/06/19 Page 2 of 7



        estates, their creditors, and other parties in interest; and this Court having found that the Debtors’

        notice of the Motion and opportunity for a hearing on the Motion were appropriate under the

        circumstances and no other notice need be provided; and this Court having reviewed the Motion

        and having heard the statements in support of the relief requested therein at a hearing before this

        Court (the “Hearing”); and this Court having determined that the legal and factual bases set forth

        in the Motion and at the Hearing establish just cause for the relief granted herein; and upon all of

        the proceedings had before this Court; and after due deliberation and sufficient cause appearing

        therefor, it is HEREBY ORDERED THAT:

                   1.   The Debtors are authorized to file a single consolidated Creditor Matrix for all of

        these chapter 11 cases.

                   2.   The Debtors are authorized to file a consolidated Top 20 List.

                   3.   The requirement set forth in Bankruptcy Rule 2002(d) to provide notice to equity

        holders of the commencement of these chapter 11 cases or an order for relief is hereby waived.

                   4.   The Debtors are authorized to redact address information of individual creditors

        listed on the Creditor Matrix; provided, that the Debtors shall file an un-redacted version under

        seal and provide an un-redacted version of the Creditor Matrix to the Court, the U.S. Trustee, and

        any official committees appointed in these chapter 11 cases.

                   5.   The Debtors are authorized to serve the Notice of Commencement, substantially in

        the form attached hereto as Exhibit A, on the Creditor Matrix. Service of the Notice of

        Commencement shall be deemed adequate and sufficient notice of: (a) the commencement of these

        chapter 11 cases; and (b) the scheduling of the meeting of creditors under section 341 of the

        Bankruptcy Code.




4830-7293-5303.2
                    Case 19-30495 Document 47 Filed in TXSB on 02/06/19 Page 3 of 7



                   6.   Notice of the Motion as provided therein shall be deemed good and sufficient notice

        of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy Local Rules

        are satisfied by such notice.

                   7.   Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

        are immediately effective and enforceable upon its entry.

                   8.   The Debtors are authorized to take all actions necessary to effectuate the relief

        granted in this Order in accordance with the Motion.

                   9.   This Court retains exclusive jurisdiction with respect to all matters arising from or

        related to the implementation, interpretation, and enforcement of this Order.

         Signed:
                    February 06,
          Dated: __________,     2019
                              2019                            ____________________________________
          Houston, Texas                                    UNITED STATESMarvin
                                                                             BANKRUPTCY
                                                                                    Isgur    JUDGE
                                                                  United States Bankruptcy Judge




4830-7293-5303.2
                   Case 19-30495 Document 47 Filed in TXSB on 02/06/19 Page 4 of 7



                                              Exhibit A

                                   Proposed Notice of Commencement




4830-7293-5303.2
                    Case 19-30495 Document 47 Filed in TXSB on 02/06/19 Page 5 of 7




          Information to identify the case:

          Debtor:        BURKHALTER RIGGING, INC.                                                 EIN:   XX-XXXXXXX
                         Name


          United States Bankruptcy Court for the Southern District of Texas
          Case Number:      19-30495 (MI)                                     Date case filed for Chapter 11:   01/31/2019



        Official Form 309F (For Corporations or Partnerships)

        Notice of Chapter 11 Bankruptcy Case                                                                            12/17


        For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An
        order for relief has been entered.
        This notice has important information about the case for creditors, debtors, and trustees, including
        information about the meeting of creditors and deadlines. Read both pages carefully.
        The filing of the case imposed an automatic stay against most collection activities. This means that creditors
        generally may not take action to collect debts from the debtor or the debtor’s property. For example, while
        the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or otherwise try to collect
        from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise.
        Creditors who violate the stay can be required to pay actual and punitive damages and attorney’s fees.
        Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular
        debt excepted from discharge may be required to file a complaint in the bankruptcy clerk’s office within the
        deadline specified in this notice. (See line 11 below for more information.)
        To protect your rights, consult an attorney. All documents filed in the case may be inspected at the
        bankruptcy clerk’s office at the address listed below or through PACER (Public Access to Court Electronic
        Records at www.pacer.gov).
          The staff of the bankruptcy clerk’s office cannot give legal advice.
        Do not file this notice with any proof of claim or other filing in the case.

        1. Debtors’ full name: See chart below.
              List of Jointly Administered Cases


          NO.                   DEBTOR                            ADDRESS                       CASE NO.           EIN #
          1        Burkhalter Rigging, Inc.             2193 Hwy 45S, Columbus,             19-30495 (MI)       XX-XXXXXXX
                                                        MS 39701; Mailing
                                                        Address – PO Box 9360
                                                        Columbus, MS 39705
          2        Burkhalter Specialized               2193 Hwy 45S, Columbus,             19-30497 (MI)       XX-XXXXXXX
                   Transport, LLC                       MS 39701; Mailing
                                                        Address – PO Box 9360
                                                        Columbus, MS 39705
          3        Burkhalter Transport, Inc.           2193 Hwy 45S, Columbus,             19-30496 (MI)       XX-XXXXXXX
                                                        MS 39701; Mailing




4830-7293-5303.2
                   Case 19-30495 Document 47 Filed in TXSB on 02/06/19 Page 6 of 7



                                                       Address – PO Box 9360
                                                       Columbus, MS 39705


          2. All other names used in the last 8 years: None.
          3. Address:                       See chart above.
          4. Debtors’ attorneys:
          Marcus A. Helt (TX 24052187)                  Debtors’ notice and claims agent (for court documents
          FOLEY GARDERE                                 and case information inquiries):
          Foley & Lardner LLP
          2021 McKinney Avenue                          If by First-Class Mail:
          Suite 1600                                    Burkhalter Rigging, Inc.
          Dallas, TX 75201                              c/o Stretto
          Telephone: (214) 999-3000                     8269 E. 23rd Avenue, Suite 275
          Facsimile: (214) 999-4667                     Denver, CO 80238
          Email: mhelt@foley.com
                                                        If by Hand Delivery or Overnight Mail:
          -and-                                         Burkhalter Rigging, Inc.
                                                        c/o Stretto
          Jack G. Haake (Pro Hac Vice pending)          8269 E. 23rd Avenue, Suite 275
          FOLEY & LARDNER LLP                           Denver, CO 80238
          Washington Harbour
          3000 K Street, N.W., Suite 600                U.S. Toll-Free: 855-812-6112
          Washington, D.C. 20007-5109                   International: 855-812-6112
          Telephone: (202) 295-4085                     Email: teamburkhalter@stretto.com
          Facsimile: (202) 672-5399                     Case website: https://cases-
          Email: jhaake@foley.com                       cr.stretto.com/burkhalterrigging.

                                                     United States Courthouse          Hours Open: Monday - Friday
          5. Bankruptcy Clerk’s Office                   515 Rusk Avenue                          8:00 AM - 5:00 PM
                                                       Houston, Texas 77002            Contact phone: 713-250-5500
          Documents in this case may be           All documents in this case are
          filed at this address.                  available free of charge on the
          You may inspect all records filed       website of the Debtors’ notice
          in this case at this office or online   and claims agent at
          at www.pacer.gov                        www.jndla.com/cases/burkhalter.

          6. Meeting of Creditors                 Time and Date to be
                                                  Determined                          Location:
          The debtor’s representative must        February 28, 2019 at                515 Rusk Street
          attend the meeting to be                1:00 p.m.                           Houston, Texas 77002
          questioned under oath. Creditors
          may attend, but are not required
          to do so.
          7. Proof of claim deadline:             Deadline for filing proof of        May 29, 2019 for general
                                                  claim:                              creditors and July 30, 2019 for
                                                                                      Governmental units.
                                                  A proof of claim is a signed statement describing a creditor's claim.
                                                  A proof of claim form may be obtained at www.uscourts.gov
                                                  or any bankruptcy clerk's office.

                                                  Your claim will be allowed in the amount scheduled unless:
                                                  Your claim is designated as disputed, contingent or unliquidated;
                                                  You file a proof of claim in a different amount; or
                                                  You receive another notice



4830-7293-5303.2
                   Case 19-30495 Document 47 Filed in TXSB on 02/06/19 Page 7 of 7




                                                 If your claim is not scheduled or if your claim is designated as
                                                 disputed, contingent, or unliquidated, you must file a proof of claim
                                                 or you might not be paid on your claim and you might be unable to
                                                 vote on a plan. You may file a proof of claim even if your claim is
                                                 scheduled.

                                                 You may review the schedules at the bankruptcy clerk's office or
                                                 online at www.pacer.gov

                                                 Secured creditors retain rights in their collateral regardless of
                                                 whether they file a proof of claim. Filing a proof of claim submits a
                                                 creditor to the jurisdiction of the bankruptcy court, with
                                                 consequences a lawyer can explain. For example, a secured
                                                 creditor who files a proof of claim may surrender important
                                                 nonmonetary rights, including the right to a jury trial.
          8. Exception to discharge              You must start a judicial proceeding by filing a complaint if you want
             deadline                            to have a debt excepted from discharge under 11 U.S.C.
                                                 § 1141(d)(6)(A).
          The bankruptcy clerk's office must
          receive a complaint and any
                                                 Deadline for filing the complaint: To be Determined
          required filing fee by the following
          deadline.
          9. Creditors with a foreign            If you are a creditor receiving notice mailed to a foreign address, you
              address                            may file a motion asking the court to extend the deadlines in this
                                                 notice. Consult an attorney familiar with United States bankruptcy law
                                                 if you have any questions about your rights in this case.

          10. Filing a Chapter 11                Chapter 11 allows debtors to reorganize or liquidate according to a
              bankruptcy case                    plan. A plan is not effective unless the court confirms it. You may
                                                 receive a copy of the plan and a disclosure statement telling you
                                                 about the plan, and you may have the opportunity to vote on the plan.
                                                 You will receive notice of the date of the confirmation hearing, and
                                                 you may object to confirmation of the plan and attend the confirmation
                                                 hearing. Unless a trustee is serving, the debtor will remain in
                                                 possession of the property and may continue to operate its business.

          11. Discharge of debts                 Confirmation of a chapter 11 plan may result in a discharge of debts,
                                                 which may include all or part of your debt. See 11 U.S.C. § 1141(d).
                                                 A discharge means that creditors may never try to collect the debt
                                                 from the debtor except as provided in the plan. If you want to have a
                                                 particular debt owed to you excepted from the discharge under 11
                                                 U.S.C. § 1141(d)(6)(A), you must start a judicial proceeding by filing
                                                 a complaint and paying the filing fee in the bankruptcy clerk's office
                                                 by the deadline.




4830-7293-5303.2
